Citation Nr: 0534644	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-11 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a mid-back 
disability, to include as due to the veteran's service-
connected right knee disability.

2.  Entitlement to service connection for arthritis of the 
right wrist.

3.  Entitlement to an increased rating for service-connected 
status-post arthroscopy, osteochondritis dissecans and 
degenerative joint disease, right knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1980 to 
December 1983 and from February 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received by the RO in April 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received by the RO in April 2004.  In 
November 2005, the veteran testified via videoconference at a 
Board hearing.  At the Board hearing, the veteran testified 
that he wished to withdraw his claim of entitlement to an 
increased rating for Hepatitis C.  As such, this matter is no 
longer considered to be in appellate status.


FINDINGS OF FACT

1.  The veteran does not currently have a mid-back 
disability.

2.  The veteran does not currently have arthritis of the 
right wrist.

3.  The veteran's service-connected disability, described for 
rating purposes as status-post arthroscopy, osteochondritis 
dissecans and degenerative joint disease, right knee, is 
productive of complaints of pain and some limitation of 
motion, but there is no additional functional loss so as to 
limit flexion to 15 degrees or less or to limit extension to 
20 degrees or more; there is no recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  A mid-back disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Arthritis of the right wrist was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for status-post arthroscopy, 
osteochondritis dissecans and degenerative arthritis, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5258 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The July 2002 RO letter, the February 
2004 statement of the case, and the June 2005 supplemental 
statement of the case collectively informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the July 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in July 2002 and the 
initial rating decision was issued in December 2002.  Thus, 
the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the veteran has been afforded several VA examinations, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.



Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, disability which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.

Mid-back disability

The Board initially notes that the veteran is currently 
service-connected for lumbosacral strain and that there is 
evidence of record of lumbar spine disability.  At this 
juncture, however, the veteran is claiming entitlement to 
service connection for a mid-back disability.  The veteran 
appears to be contending that his service-connected right 
knee disability has caused or aggravated a mid-back 
disability.

The veteran's post-service medical records do not show any 
objective evidence of a current mid-back disability.  A 
September 2002 VA examination report shows that the veteran 
complained of low back pain, but did not show any complaints 
of mid-back pain or problems.  On physical examination, the 
veteran had full range of motion of the thoracolumbar spine.  
X-rays of the lumbosacral spine were within normal limits.  A 
VA examination report from April 2005 shows that the veteran 
complained of low back pain but did not show any complaints 
of mid-back pain.  On physical examination, the veteran had 
full range of motion of the thoracolumbar spine.  The 
diagnosis was chronic lumbosacral strain.

In short, the medical evidence of record shows that the 
veteran suffers from a lumbar spine disability for which he 
is already service connected; however, there is no evidence 
that the veteran suffers from a mid-back disability.  In 
particular, the Board notes that the general rating formula 
for diseases and injuries of the spine, to include lower 
(lumbar), mid-back (thoracic), and upper spine (cervical), 
rates spinal disability primarily on the basis of limitation 
of range of motion of the spine.  See generally 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 to 5243.  According to the 
September 2002 and April 2005 VA examination reports, the 
veteran has full range of motion of the entire thoracolumbar 
spine.  As such, there is no objective evidence of any 
current mid-back disability nor is there any medical 
diagnosis of mid-back disability.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a mid-back disability is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right Wrist Arthritis

Initially the Board notes that the veteran is currently 
service-connected for status-post open reduction internal 
fixation, residuals, right wrist fracture (minor).  The 
veteran is essentially contending that he also has arthritis 
of the wrist and should be separately compensated for this 
disability.  However, the objective medical evidence of 
record does not demonstrate that the veteran actually has 
arthritis of the right wrist.  

A January 1994 VA examination report shows that x-ray images 
of the right wrist were entirely within normal limits.  The 
veteran underwent a VA examination in September 2002.  The 
examination report shows that after physically examining the 
veteran, the examiner diagnosed him with status-post fracture 
treated by open reduction internal fixation with well-healed 
scar and limited motion.  A September 2002 VA x-ray report 
shows an old, healed fracture and an otherwise normal right 
wrist.

In short, the medical evidence of record does not demonstrate 
that the veteran currently has arthritis of the right wrist.  
After several thorough examinations, there has been no 
diagnosis of arthritis.  Additionally, the 1994 and 2002 x-
ray reports of the right wrist show no evidence of arthritis.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In light of the complete lack of evidence of the 
claimed disability, service connection for a claimed 
arthritis disability of the right wrist is not warranted.

Increased Rating Claim

Right Knee

The present appeal also involves the veteran's claim that the 
severity of his service-connected knee disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The medical evidence of record includes VA x-ray reports from 
June 2001.  These x-ray reports of the right knee showed 
findings consistent with subchondral osteonecrosis in the 
medial femoral condyle; moderate degenerative changes in the 
knee; and, large knee joint effusion.  A June 2001 MRI report 
of the right knee showed a large knee joint effusion; a 
subchondral area of osteonecrosis; intact anterior and 
posterior cruciate ligaments; a normal lateral cartilaginous 
meniscus; a medial collateral meniscus without evidence of a 
tear, although there was some displacement of the anterior 
horn of the medial cartilaginous meniscus; intact medial and 
lateral collateral ligaments with chronic edema from 
degenerative changes; and an intact patella which was 
unremarkable in appearance.

The record shows that the veteran underwent a VA examination 
in September 2002.  The veteran gave a history of 
degenerative joint disease of the right knee.  The veteran 
reported daily pain brought on by standing and walking too 
much.  On physical examination, the right knee had some 
tenderness on patellofemoral compression.  The ligaments were 
stable on varus and valgus stress and there was negative 
Drawer's sign and negative Lachmann's sign.  He had normal 
strength and his range of motion was 0 degrees extension and 
120 degrees flexion with verbal complaint of pain.  After 
repeated flexion and extension, range of motion was further 
limited to 115 degrees of flexion with increase in pain, no 
impairment to endurance and no weakened movement.  The 
diagnosis was osteochondritis dissecans, status-post 
arthroscopic surgery times two with subchondral osteotomy, 
degenerative joint disease and limited motion.

An April 2005 VA examination report shows that the veteran 
complained of frequent swelling of the right knee and that it 
gave out once a week.  He also complained of popping and pain 
and said that he could climb a flight of stairs but had to 
wear a knee brace on a daily basis.  On physical examination, 
the veteran was wearing a right knee brace.  He exhibited a 
slight limp that favored his right lower extremity.  He was 
able to do deep knee bends to 90 degrees without difficulty 
and he could do so repetitively.  His right knee had no 
evidence of effusions.  There was mild crepitus to passive 
flexion and extension.  There was no patellar compression 
tenderness.  The knee had full range of motion and the medial 
and lateral collateral ligaments were stable.  Lachmann's and 
McMurray's testing results were negative.  The diagnosis was 
osteochondritis desiccans with degenerative joint disease of 
the right knee status-post arthroscopic surgeries.

The Board notes that the veteran is seeking a disability 
rating in excess of 20 percent for his right knee disability.  
Turning to the Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5257, a 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  There is no rating in excess of 20 percent 
available under Diagnostic Codes 5258 and 5259.  A 30 percent 
rating is warranted under Diagnostic Code 5260 when flexion 
of the leg is limited to 15 degrees or less and a 30 percent 
disability rating is warranted under Diagnostic Code 5261 
when extension of the leg is limited to at least 20 degrees.  
A 30 percent disability rating is available under Diagnostic 
Code 5262 when there is malunion of the tibia and fibula with 
marked knee or ankle disability.  There is no rating in 
excess of 20 percent available under Diagnostic Code 5263.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 and 5263.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

Finally, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

After reviewing the medical evidence of record, the Board 
finds that the veteran's current right knee disability does 
not warrant a rating in excess of 20 percent at this time.

Initially, the Board notes that Diagnostic Codes 5258, 5259 
and 5263 do not provide for disability ratings in excess of 
20 percent.  Therefore, they are not applicable to this 
analysis.  In turning to the Diagnostic Codes applicable to 
the knees which do provide for disability ratings in excess 
of 20 percent, the Board notes that a 30 percent disability 
rating under Diagnostic Code 5256 would not be warranted in 
this case because none of the medical evidence of record 
shows any ankylosis of the right knee.  

The Board further finds that the medical evidence of record 
does not support a rating under Diagnostic Code 5257 for the 
veteran's right knee disability as there is no evidence of 
recurrent subluxation or lateral instability.  The Board 
specifically notes that the June 2001 MRI images showed 
stable medial and lateral ligaments and the September 2002 
and April 2005 VA examination reports noted no instability on 
varus and valgus testing.  Thus, the Board finds that rating 
the veteran's disability under Diagnostic Code 5257 would not 
be appropriate.  As such, separate ratings under Diagnostic 
Codes 5257 and 5003/5010 for arthritis are also not warranted 
in this case.

The Board acknowledges that the veteran has degenerative 
arthritis as confirmed by x-ray.  As such, his disability 
could be rated based on limitation of motion under Diagnostic 
Codes 5260 and 5261.  However, the medical evidence of record 
shows, at most, limitation of flexion to 115 degrees with no 
additional limitation due to pain, fatigue, weakness, lack of 
endurance or incoordination.  Thus, the veteran's range of 
motion would not be compensable under Diagnostic Codes 5260 
or 5261.  The veteran would be entitled to a 10 percent 
rating under range of motion codes because of pain, but 
because pain is contemplated under the existing 20 percent 
rating under Code 5258, a separate rating under range of 
motion codes for pain would constitute pyramiding under 38 
C.F.R. § 4.14.  Finally, the Board notes that there is no 
malunion of the tibia or fibula with marked knee or ankle 
disability to warrant a 30 percent rating under Diagnostic 
Code 5262.  

In sum, although the evidence clearly shows continuing right 
knee impairment, the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent at this time.  
Should the right knee disability increase in severity in the 
future, the veteran may always advance a claim for an 
increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that 
criteria for submissions for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


